Exhibit 10.19
SUNRISE SENIOR LIVING, INC.
2008 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
Sunrise Senior Living, Inc., a Delaware corporation (the “Company”), hereby
grants shares of its common stock, $0.01 par value (the “Stock”), to the Grantee
named below. Additional terms and conditions of the grant are set forth in this
cover sheet and in the attachment (collectively, the “Agreement”) and in the
Company’s 2008 Omnibus Incentive Plan (the “Plan”).
Grant Date:                                         , ____
Name of Grantee:                                                             
                    
Grantee’s Employee Identification Number:           -          -          
Number of Shares of Stock Covered by Grant:                     
Purchase Price per Share of Stock: $0.01
     By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached.
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement is inconsistent
with the Plan. Certain capitalized terms used in this Agreement are defined in
the Plan, and have the meaning set forth in the Plan.

                 
Grantee:
      Date:        
 
 
 
(Signature)      
 
   
 
               
Company:
      Date:        
 
 
 
(Signature)      
 
   
 
               
Title:
                                                      

Attachment
This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



SUNRISE SENIOR LIVING, INC.
2008 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT

     
Restricted Stock/ Nontransferability
  This grant is an award of Stock in the number of shares set forth on the cover
sheet, at the purchase price set forth on the cover sheet, and subject to the
vesting conditions described below (“Restricted Stock”). The purchase price is
deemed paid by your prior services to the Company. To the extent not yet vested,
your Restricted Stock may not be sold, transferred, pledged or otherwise
encumbered or disposed of, whether by operation of law or otherwise.
 
   
Vesting
  The Company will issue your Restricted Stock in your name as of the Grant
Date.
 
   
 
  Your right to the Stock under this Restricted Stock Agreement vests as to
one-third (1/3) of the total number of shares of Stock covered by this grant, as
shown on the cover sheet, on each of the next three one-year anniversaries of
the Grant Date (each an “Anniversary Date”), provided you then continue in
Service. If, however, such Anniversary Date occurs during a period in which you
are restricted from selling shares of Stock in the open market because you are
not then eligible to sell under the Company’s insider trading or similar plan as
then in effect (whether because a trading window is not open or you are
otherwise restricted from trading), vesting in such shares of Stock will be
delayed until the earlier of (A) the first date on which you are no longer
prohibited from selling shares of Stock under the insider trading plan
restriction (the “Vesting Date”), and (B) the date of the termination of
employment due to involuntary termination by the Company or your death or
Disability, but in no event beyond 2 1/2 months after the end of the year in
which the shares would have vested, and provided, further, that you have been
continuously in Service to the Company or a Subsidiary from the Grant Date until
the Vesting Date. The resulting aggregate number of vested shares of Stock will
be rounded to the nearest whole number, and you cannot vest in more than the
number of shares covered by this grant.

 



--------------------------------------------------------------------------------



 



     
Forfeiture of Unvested Stock
  In the event that your Service terminates for any reason, you will forfeit to
the Company all of the shares of Stock subject to this grant that have not yet
vested or with respect to which all applicable restrictions and conditions have
not lapsed.
 
   
Leaves of Absence
  For purposes of this Restricted Stock Agreement, your Service does not
terminate when you go on a bona fide employee leave of absence that was approved
by the Company or an Affiliate in writing, if the terms of the leave provide for
continued Service crediting, or when continued Service crediting is required by
applicable law. However, your Service will be treated as terminating 90 days
after you went on employee leave, unless your right to return to active work is
guaranteed by law or by a contract. Your Service terminates in any event when
the approved leave ends unless you immediately return to active employee work.
 
   
 
  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
 
   
Issuance
  The issuance of the Stock under this grant shall be evidenced in such a manner
as the Company, in its discretion, will deem appropriate, including, without
limitation, book-entry registration or issuance of one or more Stock
certificates. As your interest in the Stock vests as described above, the
recordation of the number of shares of Restricted Stock attributable to you will
be appropriately modified.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the vesting of Stock acquired under this grant.
In the event that your employer determines that any federal, state, or local tax
or withholding payment is required relating to the payment of dividends or the
vesting of shares arising from this grant, your employer shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you. Subject to the prior approval of the Compensation Committee, which may
be withheld by the Compensation Committee, in its sole discretion, you may elect
to satisfy this withholding obligation, in whole or in part, by causing the
Company to withhold shares of Stock otherwise issuable to you or by delivering
to the Company shares of Stock already owned by you. The shares of Stock so
delivered or withheld must have an aggregate Fair Market Value equal to the
withholding obligation and may not be subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements.

 



--------------------------------------------------------------------------------



 



     
Section 83(b) Election
  Under Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), the difference between the purchase price paid for the shares of Stock
and their fair market value on the date any forfeiture restrictions applicable
to such shares lapse will be reportable as ordinary income at that time. For
this purpose, “forfeiture restrictions” include the forfeiture as to unvested
Stock described above. You may elect to be taxed at the time the shares are
acquired, rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date. You will
have to make a tax payment to the extent the purchase price is less than the
fair market value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the fair market
value of the shares on the Grant Date. The form for making this election is
attached as Exhibit A hereto. Failure to make this filing within the thirty (30)
day period will result in the recognition of ordinary income by you (in the
event the fair market value of the shares as of the vesting date exceeds the
purchase price) as the forfeiture restrictions lapse.
 
   
 
  YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.

 



--------------------------------------------------------------------------------



 



     
Change in Control
  Notwithstanding the vesting schedule set forth above, upon the consummation of
a Change in Control, this award will become 100% vested (i) if it is not
assumed, or equivalent awards are not substituted for the award, by the Company
or its successor, or (ii) if assumed or substituted for, upon your Involuntary
Termination within the 12-month period following the consummation of the Change
in Control.
 
   
 
  “Involuntary Termination” means termination of your Service by reason of
(i) your involuntary dismissal by the Company or any Affiliate or their
successor for reasons other than Cause; or (ii) your voluntary resignation for
good reason as defined in any applicable employment or severance agreement,
plan, or arrangement between you and the Company or any Affiliate, or if none,
then as set forth in the Plan following (x) a substantial adverse alteration in
your title or responsibilities from those in effect immediately prior to the
Change in Control; (y) a reduction in your annual base salary as of immediately
prior to the Change in Control (or as the same may be increased from time to
time) or a material reduction in your annual target bonus opportunity as of
immediately prior to the Change in Control; or (z) the relocation of your
principal place of employment to a location more than 35 miles from your
principal place of employment as of the Change in Control or the Company or any
Affiliate requiring you to be based anywhere other than such principal place of
employment (or permitted relocation thereof) except for required travel on the
business to an extent substantially consistent with your business travel
obligations as of immediately prior to the Change in Control.
 
   
Retention Rights
  This Agreement does not give you the right to be retained or employed by the
Company (or any of its Affiliates) in any capacity. The Company (and any
Affiliates) reserve the right to terminate your Service at any time and for any
reason.

 



--------------------------------------------------------------------------------



 



     
Shareholder Rights
  You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, combination of shares or other similar transaction
shall be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. The Company may in its sole
discretion require any dividends paid on the Restricted Stock to be reinvested
in shares of Stock, which the Company may in its sole discretion deem to be a
part of the shares of Restricted Stock and subject to the same conditions and
restrictions applicable thereto. Except as described in the Plan, no adjustments
are made for dividends or other rights if the applicable record date occurs
before your stock certificate is issued or an appropriate book entry is made.
 
   
Repurchase Rights
  The Company has the right to reacquire any or all of the shares of Stock
acquired pursuant to this Restricted Stock Grant for two years after such shares
of Stock vest, at a price equal to the par value of such shares, (i) if you
violate any agreement covering (a) non-competition with the Company or an
Affiliate or (b) non-disclosure of confidential information of the Company or an
Affiliate, (ii) if you are terminated for Cause or (iii) if, subsequent to
termination of your service with the Company or an Affiliate, the Board
determines that you committed acts or omissions which would have been the basis
for a termination of your service for Cause had such acts or omissions been
discovered prior to termination of your service. A notice of repurchase shall
specify the date of closing of such repurchase, which shall be no later than
30 days from the date the Company exercises such right. In the event any such
repurchase right is exercised, you shall be obligated to sell such stock to the
Company. If the shares of Stock have been sold prior to the Board’s
determination, you shall be required to pay to the Company an amount equal to
the amount realized on such sale by you.

 



--------------------------------------------------------------------------------



 



     
 
  For purposes of this Agreement, “Cause” means termination of your employment
by the Company or an Affiliate if (a) you are indicted for, convicted of, or
plead nolo contendre to, a felony; (b) you are found guilty by a court of having
committed a crime involving moral turpitude and such conviction is affirmed on
appeal or the time for appeal has expired; (c) in the reasonable judgment of the
Board, you have compromised trade secrets or other similarly valuable
proprietary information of the Company; (d) in the reasonable judgment of the
Board, you have engaged in gross or willful misconduct that causes harm to the
business and operations of the Company or any of its affiliates, the
continuation of which will continue to harm the business and operations of the
Company or any of its affiliates in the future; (e) your continued and
substantial failure to attempt in good faith to perform your duties with the
Company (other than failure resulting from your incapacity due to physical or
mental illness or injury), which failure has continued for a period of at least
ten (10) days after written notice from the Company; or (f) your failure to
attempt in good faith to promptly follow a written direction of the Board or a
more senior officer, provided that the failure shall not be considered Cause if
you, in good faith, believe that such direction, or implementation thereof, is
illegal or inconsistent with the Company’s policies and you promptly so notify
the Chair of the Board in writing.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company Stock, the number of shares covered by this grant may be adjusted (and
rounded down to the nearest whole number) pursuant to the Plan. Your Restricted
Stock shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity in
accordance with the terms of the Plan.
 
   
Legends
  All certificates representing the Stock issued in connection with this grant
shall, where applicable, have endorsed thereon the following legend:

 



--------------------------------------------------------------------------------



 



     
 
  “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH
AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE
FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF
RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”
 
   
 
  Further, the written statement required by Section 151(f) of the Delaware
General Corporation Law to holders of Restricted Stock held in book-entry form
shall contain a similar legend.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference.
 
   
 
  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.
 
   
Data Privacy
  In order to administer the Plan, the Company or any Affiliate may process
personal data about you. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information that might be deemed appropriate by the Company and any
Affiliate to facilitate the administration of the Plan.
 
   
 
  By accepting this grant, you give explicit consent to the Company and any
Affiliate to process any such personal data. You also give explicit consent to
the Company and any Affiliate to transfer any such personal data outside the
country in which you work or are employed, including, with respect to non-U.S.
resident Grantees, to the United States, to transferees who shall include the
Company and any Affiliate and other persons who are designated by the Company to
administer the Plan.

 



--------------------------------------------------------------------------------



 



     
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the General Counsel at (703) 273-7500 to request paper
copies of these documents.
 
   
Electronic Signature
  All references to signatures and delivery of documents in this Agreement can
be satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

     By signing the cover sheet of this Agreement, you agree to all of the terms
and conditions described above and in the Plan.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE
     The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
          1.     The name, address and social security number of the
undersigned:

          Name:  

          Address:  

            

          Social Security No. :  

          2.     Description of property with respect to which the election is
being made:
                     shares of common stock, par value $0.01 per share, of
Sunrise Senior Living, Inc., a Delaware corporation, (the “Company”).
          3.     The date on which the property was transferred is
                          , 200  .
          4.     The taxable year to which this election relates is calendar
year 200  .
          5.     Nature of restrictions to which the property is subject:
          The shares of stock are subject to the provisions of a Restricted
Stock Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.
          6.     The fair market value of the property at the time of transfer
(determined without regard to any lapse restriction) was $                    
per share, for a total of $                    .
          7.     The amount paid by taxpayer for the property was
$                    .
          8.     A copy of this statement has been furnished to the Company.
Dated:                           , 200  

                        Taxpayer’s Signature                  Taxpayer’s Printed
Name         

 



--------------------------------------------------------------------------------



 



PROCEDURES FOR MAKING ELECTION
UNDER INTERNAL REVENUE CODE SECTION 83(b)
          The following procedures must be followed with respect to the attached
form for making an election under Internal Revenue Code section 83(b) in order
for the election to be effective:1
          1.     You must file one copy of the completed election form with the
IRS Service Center where you file your federal income tax returns within 30 days
after the Grant Date of your Restricted Stock.
          2.     At the same time you file the election form with the IRS, you
must also give a copy of the election form to the Secretary of the Company.
          3.     You must file another copy of the election form with your
federal income tax return (generally, Form 1040) for the taxable year in which
the stock is transferred to you.
 

1   Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.

 